Citation Nr: 1013712	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-38 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for allergies.  

3.  Entitlement to service connection for residuals of a 
right arm injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from December 1941 to December 
1945.  He also contends that he had service from May 28, 
1949, to June 11, 1949, and that he had additional service in 
the 1950s upon being called up from the Reserve.  However, 
these additional periods of service have not been confirmed.  
The present claims on appeal allegedly relate to his World 
War II service.  Unfortunately, it appears some of his 
records may have been lost in a fire at a records storage 
center, and official sources have not confirmed additional 
service periods.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in April 2005.  

The Veteran requested a Travel Board hearing, and was 
scheduled for such a hearing in February 2010.  However, he 
failed to appear without providing a statement addressing any 
good cause for not appearing.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran has reported serving with the 73rd 
Wing, 497th Bomb Group, 869th Bomber Squadron, 20th Air Force, 
and asserts that during that service, between September 1944 
and August 1945, he was excessively exposed to DDT.  He has 
also contended that he was stationed in the Marshal Islands 
when he fell from an airplane and injured his right arm after 
returning from flying for 12 to 14 hours.  He further 
contends that he was treated for a sinus disorder in service, 
and that he developed an allergic or chemical sensitivity to 
DDT and other pesticides and chemicals as a result of DDT or 
other exposure in service.  He also contends that he was 
treated in service with DDT for a tropical parasite 
infection.  

In this case, the Veteran's service treatment records, 
service personnel records, and service separation documents 
are lost and presumed destroyed.  National Personnel Record 
Center (NPRC) replies inform that they were destroyed and 
hence are unavailable.  The Veteran's service from December 
1941 to December 1945 has been confirmed through other 
official sources.  It is thus officially confirmed that he 
served as an enlisted man between December 1941 and July 
1942, and as an officer from July 1942 to December 1945.  

When a veteran's records have been lost or destroyed, the VA 
has an obligation to search for alternative records which 
support that veteran's claim.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 
Moreover, although there is a lack of service medical 
records, or for that matter, service personnel records, VA 
regulations provide that service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); 38 C.F.R. § 3.303(a) (2009).

Sick report records have been shown to be negative for 
treatment of the Veteran, and hence treatment for any 
condition in service could not be confirmed in this manner.  
His self-described military duties, including as a bomber 
pilot, also have not been verified.  

The Veteran has submitted an October 2005 letter from a 
private chiropractor opining that the Veteran has a skin 
disorder "with severe skin eruptions that are consistent 
with his stated history of massive daily exposure to toxic 
chemical such as D.D.T. during his World War II 
experiences."  This chiropractor explained that such 
chemicals usually affect the liver and kidneys, and result in 
effects on the skin.  

While the Board will not reject this October 2005 opinion out 
of hand, it is unclear from the submitted letter that the 
chiropractor possesses the requisite expertise to address 
questions of effects of chemical exposures.  However, the 
submitted letter does present, if possibly only to a de 
minimus degree, some affirmative evidence that must be 
addressed.  

The Veteran's own lay statements also indicate a possible 
link between current claimed disorders and his period of 
active service.  A VA examination has not been afforded the 
Veteran to address the presence of claimed disabilities and 
their possible etiology as related to service.  Given the 
loss of service records by fire and the Veteran's unrefuted 
assertions of service onset or etiology of his claimed 
disorders, the Board believes VA examinations are in order to 
address the claimed disabilities.  U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159 (2009).

Upon remand, the Veteran should be afforded additional 
opportunity to support his claims by other evidence, and to 
support by other evidence his contentions of having served in 
combat.  

Combat service has yet to be independently confirmed due to 
the destruction of the Veteran's service records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed disease or injury is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed disease or 
injury is consistent with the circumstances, conditions, or 
hardships of the Veteran's service, his lay testimony alone 
may establish the occurrence of the claimed in-service 
diseases or injuries.  38 U.S.C.A. § 1154(b).  However, the 
United States Court of Appeals for Veterans Claims has held 
that, while lay statements may be sufficient, under 38 
U.S.C.A. § 1154(b), to establish the in-service incurrence of 
an injury or disease, application of this section does not 
alter the fundamental claim requirements of also showing the 
existence of a current disability as well as a medical nexus 
to service in order to establish service connection.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran updated VCAA notice, to 
inform him of the evidence necessary to 
substantiate his appealed claims on a direct 
in-service causation basis, and what evidence 
he is to provide and what evidence VA will 
attempt to obtain on his behalf. 

a.  Emphasize to the Veteran that, because 
many service records are lost and presumed 
destroyed, he may submit alternative 
evidence to support his contention of 
involvement in combat in service, and to 
support his suffering from disease or 
injury in service.

b.  Inform the Veteran that helpful 
evidence may include private medical 
records showing treatment of his claimed 
disabilities, statements by fellow service 
personnel, copies of military orders or 
assignments, records of military awards and 
decorations, his own statements, etc.

c.  Further inform the Veteran that 
confirmation of combat service will afford 
him a presumption that his alleged in-
service diseases or injuries occurred, 
(despite a lack of records documenting 
them), but that it is still required that 
the evidence show his currently claimed 
disabilities to be related to his self-
described in-service events. 

d.  Associate all records and responses 
received with the claims file, and 
undertake any indicated additional 
development.

2.  Make further efforts through official 
sources to confirm the Veteran's periods of 
service, including asserted additional periods 
of service from May 28, 1949, to June 11, 
1949, and in the 1950s reportedly upon being 
called up from the Reserve.  Also make further 
efforts through official sources to confirm 
the Veteran's assertions of having served in 
combat, including as a bomber pilot in World 
War II.  

3.  Thereafter, make a determination as to 
whether or not combat service has been 
established, to support claims pursuant to 38 
U.S.C.A. § 1154(b).  

4.  Then, afford the Veteran a VA examination 
by a specialist in immunology (if available), 
to determine the nature and extent of 
allergies and their etiology as related to the 
Veteran's period(s) of active service.  The 
examiner should be provided with a 
determination by the RO/AMC as to whether the 
Veteran engaged in combat.  The examiner 
should review of the claims file, including 
anything obtained pursuant to this Remand.  
The claims file must be made available to the 
examiner for review.  The examiner should 
conduct all special studies deemed necessary 
to render a diagnosis, and a complete 
rationale for any opinion expressed should be 
provided.  The examiner should provide 
responses to the following questions:

a.  What current allergies does the 
Veteran have (if any)?  In answering this 
question, the examiner should note 
relevant past clinical records, as well as 
the submitted past statements and self-
reported history and current complaints of 
the Veteran, and the October 2005 
submitted opinion letter by R.B., a 
private chiropractor.  (While this 
chiropractor addresses specifically skin 
eruptions and toxicity related to DDT or 
other toxic chemical exposures in service, 
the chiropractor also addresses effects on 
body systems of these chemicals, including 
the liver and kidneys.  There is thus 
implicated the question of systemic 
reactions which may be allergic in nature 
and manifested by skin conditions.)  The 
examiner should also note any other 
relevant information or evidence.  

b.  For any allergic disorder diagnosed, 
is it at least as likely as not (i.e., to 
at least a 50/50 degree of probability) 
that the disorder arose in or as a result 
of a period of active service, or is such 
a relationship to service unlikely (i.e., 
less than a 50/50 probability)?  If (and 
only if) the RO/AMC has determined that 
the Veteran engaged in combat, then the 
examiner should consider the Veteran as 
having experienced allergic-type symptoms 
in combat if that is consistent with the 
circumstances, conditions, or hardships of 
his service.  

c.  Is any allergy identified a congenital 
or developmental defect?  In answering 
this question, the examiner should note  
that "congenital or development defects" 
are not diseases or injuries within the 
meaning of applicable legislation.  
Rather, they are conditions which are 
present or develop regardless of the 
individual's environment or life 
experiences (not from an injury and not 
from a disease which has been contracted).  

d.  The examiner should also specifically 
address whether any current allergies are 
at least as likely as not due to in-
service exposures, and thus constitute 
superimposed disease which is causally 
associated with service, notwithstanding 
any congenital or developmental 
predisposition to an allergic condition.  

e.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  If any question cannot 
be answered without resorting to pure 
speculation, the examiner must provide a 
complete explanation as to why such 
question cannot be answered.

5.  Also after completion of instructions 1,2, 
and 3, afford the Veteran a VA examination by 
a specialist in dermatology (if available), to 
determine the nature and extent any current 
skin disorders and their etiology as related 
to the Veteran's period(s) of active service.  
The examiner should be provided with a 
determination by the RO/AMC as to whether the 
Veteran engaged in combat.  The examiner 
should review of the claims file, including 
anything obtained pursuant to this Remand.  
The claims file must be made available to the 
examiner for review.  The examiner should 
conduct all special studies deemed necessary 
to render a diagnosis, and a complete 
rationale for any opinion expressed should be 
provided.  The examiner should provide 
responses to the following questions:

a.  What current skin disorders does the 
Veteran have (if any)?  In answering this 
question, the examiner should note 
relevant past clinical records, as well as 
the submitted past statements and self-
reported history and current complaints of 
the Veteran, and the October 2005 
submitted opinion letter by R.B., a 
private chiropractor.  The examiner should 
also note any other relevant information 
or evidence.  

b.  For any skin disorder diagnosed, is it 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
the disorder arose in or as a result of a 
period of active service, or is such a 
relationship to service unlikely (i.e., 
less than a 50/50 probability)?  If (and 
only if) the RO/AMC has determined that 
the Veteran engaged in combat, then the 
examiner should consider the Veteran as 
having experienced symptoms of a skin 
disorder in combat if this is consistent 
with the circumstances, conditions, or 
hardships of his service.  

c.  The examiner should also specifically 
address whether any current skin disorder 
is at-least-as-likely-as-not due to in-
service exposures to toxins such as DDT, 
including through damage to the liver or 
kidneys.  In answering this question, the 
examiner must consider the October 2005 
chiropractor's letter.  That letter 
addresses specifically skin eruptions due 
to toxicity to the liver and/or kidneys as 
a result of DDT or other toxic chemical 
exposures in service.  There is thus 
implicated the question of skin conditions 
resulting from liver or kidney failure as 
a result of chemical exposures in service, 
and these questions of causality must be 
addressed.   

d.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  If any question cannot 
be answered without resorting to pure 
speculation, the examiner must provide a 
complete explanation as to why such 
question cannot be answered.

6.  Also after completion of instructions 1, 
2, and 3, afford the Veteran a VA examination 
by a specialist in musculoskeletal disorders 
(if available), to determine the nature and 
extent of the Veteran's current right arm 
disorder which he attributes to injury in 
service, and to address the question of that 
etiology.  The examiner should be provided 
with a determination by the RO/AMC as to 
whether the Veteran engaged in combat.  The 
examiner should review of the claims file, 
including anything obtained pursuant to this 
Remand.  The claims file must be made 
available to the examiner for review.  The 
examiner should conduct all special studies 
deemed necessary to render a diagnosis, and a 
complete rationale for any opinion expressed 
should be provided.  The examiner should 
provide responses to the following questions:

a.  What is the nature of the current 
right arm disorder (if any) which the 
Veteran contends is due to falling off an 
airplane after a 10- to 12-hour bomber 
flight in service?  In answering this 
question, the examiner should note 
relevant past clinical records, as well as 
the submitted past statements and self-
reported history and current complaints of 
the Veteran.  The examiner should also 
note any other relevant information or 
evidence.  

b.  For that right arm disorder, is it at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that the 
disorder arose in or as a result of a 
period of active service, including 
particularly as a residual of the alleged 
fall in service, or is such a relationship 
to service unlikely (i.e., less than a 
50/50 probability)?  If (and only if) the 
RO/AMC has determined that the Veteran 
engaged in combat, then the examiner 
should consider the Veteran as having 
suffered some injury to the right arm in 
falling off an airplane (after it landed) 
in service, and need only address whether 
a current right arm disorder is at least 
as likely as not due to that injury in 
service.  

c.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  If any question cannot 
be answered without resorting to pure 
speculation, the examiner must provide a 
complete explanation as to why such 
question cannot be answered.

7.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection for a skin 
disorder, allergies, and residuals of a right 
arm injury.  If any decision remains adverse 
to the Veteran, provide him and his 
representative with an appropriate 
supplemental statement of the case. Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

